DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 06/24/2022.

By the amendment, claims 1-3, 7-9 and 13-15 have been amended. 
Claims 1-18 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/04/2022, 04/02/2022, 07/05/2022 and 10/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant states (Remarks page 12) that the submitted replacement drawings overcome the drawings objections of the Non-Final Rejection of 12/24/2021.  The Examiner notes however that there remains several Figures with continuing issues that must be addressed, as stated in the updated objection to the drawings below.
Applicant argues (Remarks pages 13-14), regarding the 35 USC 102 rejections of claims 1, 7 and 13 by Chakraborty’760, that the claims as amended are not taught by Chakraborty’760. The Examiner respectfully disagrees. As Applicant has not specifically pointed out how the language of the claims patentably distinguishes them from Chakraborty’760, the Examiner respectfully directs attention to the rejection below which has been updated in response to the amendment, wherein Chakraborty’760 does anticipate each and every limitation of the amended claims.

Drawings
The replacement drawings of 06/24/2022 are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (See at least Figures 5A-5B, 5D, 9, 12A-12C, 15A-15B, 18B-18D, 21A, 30, 32, 36C-36E, 38, 40A-40B, 43A-43C, 47A-47B, 49B, 51A-B, 51D, 55, 57E-57I, 61A-61C, 63B, 65A-65B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7 and 13, each of claims 1, 7 and 13 recite the limitations "the one or more items" in respective lines 5, 7, and 6.  There is insufficient antecedent basis for this limitation in each claim.
Further regarding claims 1, 7 and 13, each of claims 1, 7 and 13 recite the limitations "the selectable unit field" in respective lines 9, 11 and 11.  There is insufficient antecedent basis for this limitation in each claim.
Further regarding claims 1, 7 and 13, each of claims 1, 7 and 13 recite the limitations "the selectable object field" in respective lines 10, 12 and 12.  There is insufficient antecedent basis for this limitation in each claim.
Regarding claims 2-6, 8-12 and 14-18, claims 2-6, which depend from claim 1, claims 8-12, which depend from claim 7, and claims 14-18, which depend from claim 13, are similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty’760 (US 2006/0167760, previously presented).

Regarding claim 1, Chakraborty’760 discloses a method for displaying parts via one or more windows of an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access via an IETM viewer to technical documentation for an item (¶38: application framework for accessing comprehensive parts information, ¶75-84: credentialed log-in access), the method comprising: 
receiving input of a selection of a topic found in the technical documentation for the item (Fig. 14A, 1403, ¶82-83: selection of unitID for unit field determines selected topic), wherein the selection of the topic is performed by a user signed into the IETM via the IETM viewer executing on a user computing entity (Fig. 14A, ¶82-83: signed in user selection of topic/userID), wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items (Fig. 14A, ¶82: user can choose the customer on behalf they want to use the system, ¶83: change customer option), (ii) input of a selection of a unit displayed for the selectable unit field (Fig. 14A, ¶83: after selection of customer, provide list of sites associated with the customer, selecting desired site), and (iii) input of a selection of an object displayed for the selectable object field (Fig. 14A, ¶83: selecting machine unit after selecting customer and site, ¶84), and (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a first user credential (Fig. 14A: OK/Cancel, ¶81-84: logging in), the dataset, the selection of the unit displayed, and the selection of the object displayed (¶83-84: logging in using the input of the customerID, unitID, user type, ¶86: responsive to the user logging into the system, presenting the UI screens for interaction); 
responsive to receiving the input of the selection of the topic, retrieving textual information for the topic found in the technical documentation for the item (¶85: electronic spare parts catalog is generated and customized for access by the user, ¶86: content presented is continually changed, ¶7: spare parts catalog content is derived from data, ¶57: extraction and creation of the spare parts catalog include relational text information for selected userID); 
for each part on a list of parts identifying the parts found in the technical documentation for the item: 
programmatically searching the textual information to identify occurrences of the part in the textual information (¶85-86: spare parts catalog is generated, published and customized/adapted based on the user access privileges derived from the unitID, ¶88: textual information for machine section query 800212, ¶51-53: catalog is an XML linked document where each component is indexed and hyperlinked), and 
configuring each occurrence of the identified occurrences of the part in the textual information as selectable (¶88-89, Fig. 14B-14C); 
providing a topic window for display via the IETM viewer (Fig. 14B 1406 ¶88-89), the topic window comprising the textual information for the topic with the identified occurrences of each part of the list of parts as selectable (¶89-90: textual information of each topic identifies occurrences of parts of the list of parts, Fig. 14C-14D, list of parts is further selectable); 
receiving input of a selection of a particular occurrence of a part in the textual information, wherein the selection of the particular occurrence of the part is performed by the user via the IETM viewer (¶89-90, Fig. 14C-14D); and 
responsive of receiving the input of the selection of the particular occurrence of the part: 
retrieving information on the part found in the technical documentation of the item (¶90), 
generating a preview window for the part, the preview widow comprising the information on the part (Fig. 14D 1410, ¶90), and 
providing the preview window for display via the IETM viewer, wherein the preview window is superimposed over at least a portion of the topic window (Fig. 14D 1410, ¶90).  

Regarding claim 2,  Chakraborty’760 discloses the method of claim 1, wherein each occurrence of the identified occurrences of each part in the list of parts in the textual information comprises at least one of a part name and a part identifier (¶90).  

Regarding claim 3, Chakraborty’760 discloses the method of claim 1, wherein the preview window comprises an order mechanism to cause display of a form configured to facilitate the user ordering the part directly from the IETM (Fig. 14F-14G, ¶124-133) and the method further comprises: 
receiving input of a selection of the order mechanism, wherein the selection of the order mechanism is performed by the user via the IETM viewer (Fig. 14E,  ¶93: View Cart page, ¶107: transfer selected spare parts into a shopping cart); and 
responsive to receiving the input of the selection of the order mechanism: 
querying a stock identifier based at least in part on a part identifier for the part (¶124), 
querying data for the part from a remote system based at least in part on the stock identifier (¶124), 
retrieving an electronic interactive order form based at least in part on the item (Fig. 14F, ¶124), 
auto-populating the electronic interactive order form with the data (Fig. 14F ¶124), and 
providing the electronic interactive order form for display via the IETM viewer (Fig. 14F), wherein the electronic interactive order form is configured to allow the user to at least one of edit the data and enter additional data into the electronic interactive order form (Fig. 14F-14G, ¶124-¶128) and the electronic interactive order form provides one or more submit order mechanisms to allow the user to submit the order for the part directly from the IETM (Fig. 14G 1417, ¶133).  

Regarding claim 4, Chakraborty’760 discloses the method of claim 1, wherein the information displayed on the preview window comprises an identifier for the part that is selectable (¶90-92: navigation using the hyperlinked parts objects) and the method further comprises: 
receiving input of a selection of the identifier of the part, wherein the selection of the identifier for the part is performed by the user via the IETM viewer (¶90); and 
responsive to receiving the input of the selection of the identifier for the part: 
programmatically searching the technical documentation for the item for occurrences of the part in the technical documentation (¶85: electronic spare parts catalog is generated and customized for access by the user, ¶86: content presented is continually changed based on the navigations of the user, ¶51-53: catalog is an XML linked document where each component is indexed and hyperlinked), 
generating a preview window of the results (¶90), the preview window of the results comprising identifiers for the occurrences of the part (Fig. 14D), and 129AttyDktNo. 056262/551628 LEGAL02/40081735v3providing the preview window of the results for display via the IETM viewer (¶90), wherein the preview window of the results is superimposed over at least a portion of the topic window (¶89-90).  

Regarding claim 5, Chakraborty’760 discloses the method of claim 4, wherein each identifier of the identifiers for the occurrences of the part in the technical documentation is selectable (¶89, ¶94-96) and the method further comprises: 
receiving input of a selection of an identifier for a particular occurrence of the part (¶89: navigable hyperlinked parts and corresponding catalog items), wherein the selection of the identifier for the particular occurrence of the part is performed by the user via the IETM viewer (¶89, ¶94-96); and 
responsive to receiving the input of the selection of the identifier for the particular occurrence of the part: 
retrieving information for the particular occurrence of the part from the technical documentation for the item (¶89-90), 
generating an occurrence window, the occurrence window comprising the information for the particular occurrence of the part (Fig. 14D 1410, ¶90), and 
providing the occurrence window for display via the IETM viewer (Fig. 14D).  

Regarding claim 6, Chakraborty’760 discloses the method of claim 1, wherein the information displayed on the preview window comprises a list of selectable identifiers for maintenance procedures related to the part (Fig. 13, ¶143) and the method further comprises: 
receiving input of a selection of an identifier for a particular maintenance procedure, wherein the selection of the identifier for the particular maintenance procedure is performed by the user via the IETM viewer (¶143: maintaining spare parts list for customer part ID); and 
responsive to receiving the input of the selection of the identifier for the particular maintenance procedure: 
retrieving information for the particular maintenance procedure from the technical documentation for the item (Fig. 13, ¶143), 
generating a maintenance procedure window, the maintenance procedure window comprising the information for the particular maintenance procedure (Fig. 13, ¶143), and 
providing the maintenance procedure window for display via the IETM viewer (Fig. 13, ¶143).

Regarding claims 7-12, claims 7-12 recite limitations similar to claims 1-6, respectively, and are similarly rejected.

Regarding claims 13-18, claims 13-18 recite limitations similar to claims 1-6, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heil et al.
US 20130179309 A1
Methods and systems for restocking inventory
Rosenberg
US 20200174630 A1
Interactive user interfaces for electronic textbook implementations
Yang et al.
CN 106095258 A
A mobile terminal based on electronic book and page-turning method and system

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179